Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A pharmaceutical composition of levosimendan for treatment in subjects in need thereof, the formulation comprising:
(a)    an effective amount of levosimendan;
(b)    a cyclodextrin derivative; and
(c)    one or more additional pharmaceutically acceptable additives;
wherein the composition comprises a pH of about 5 to about 9; according to claims 1, 4, 6-9, 11, 13-15, 20, 22 and 24; class C07D, subclass various.
A pharmaceutical composition of levosimendan for treatment in subjects in need thereof, the formulation comprising:
(a)    levosimendan in an amount of about 0.1 mg/ml to about 10 mg/ml;
(b)    a cyclodextrin derivative in an amount of about 50 mg/ml to about 500 mg/ml; and
(c)    phosphate buffer of about 1 mM to about 20 mM;
wherein the composition comprises a pH of about 6 to about 8;
wherein the composition is substantially free of alcohol; and

compound or composition of formula (1), where R4 and R15 are N; and R9 and R10 are C(H), CH2, or CH2CH3; according to claim 28, class C07D, subclass various.
III.	A method of treating a subject having a health condition, the method comprising subcutaneously administering a pharmaceutical composition comprising levosimendan; according to claims 29 and 45, class A61K, subclass various.
IV.	A method of treating a subject having a health condition, the method comprising subcutaneously administering a pharmaceutical composition according to claim 1; according to claims 30, 31, 42, 44 and 46, class A61K, subclass various.
V.	A method of improving tolerance to administration of levosimendan, the method comprising subcutaneously administering the pharmaceutical composition according to claim 1; according to claims 33, class A61K, subclass various.
VI.	A method of delivering a levosimendan metabolite while minimizing peak plasma concentrations of levosimendan in a subject in need thereof, the method comprising subcutaneously administering the pharmaceutical composition according to claim 1; according to claim 37, class A61K, subclass various.
I-II and III-VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, it is well known in the arts that there are several ways of treating a cardiovascular disease or disorder by administering compounds or compositions that are not a pharmaceutical composition of the drug levosimendan.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is (571)272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699